UNITED STATES COURT OF APPEALS
                            FOR THE TENTH CIRCUIT
                             OFFICE OF THE CLERK
                              Byron White United States Courthouse
                                       1823 Stout Street
                                    Denver, Colorado 80257
                                        (303) 844-3157
Elisabeth A. Shumaker                                                Douglas E. Cressler
Clerk of Court                        March 30, 2010                 Chief Deputy Clerk




Michael Wayne Thomas
FCI - El Reno
P.O. Box 1500
El Reno, OK 73036
#15707-064
RE:       09-6189, United States v. Thomas
          District docket: 5:04-CR-00082-R-1

Dear Mr. Thomas:

Enclosed is a copy of the order and judgment.

Please contact this office if you have questions.

                                             Sincerely,



                                             Elisabeth A. Shumaker
                                             Clerk of the Court



cc:       Sanford C. Coats
          Sue Tuck Richmond



EAS/ao